Carpinello, J.
Appeals (1) from an order and amended order of the Supreme Court (Williams, J.), entered July 1, 2005 in Saratoga County, which granted plaintiffs’ motion for a preliminary injunction, and (2) from an order of said court, entered September 28, 2005 in Saratoga County, which denied defendants’ motion to dismiss the complaint.
Among other requested relief, plaintiffs seek a determination concerning their claims to a particular right of way to the shore of Lake Nancy in Saratoga County. However, plaintiffs concede that they failed to join necessary parties, namely, various property owners with rights to the same right of way. Since all necessary parties have not been joined, defendants’ motion to dismiss on this ground should have been granted (see Hitchcock v Boyack, 256 AD2d 842, 844 [1998]; see also CPLR 1001 [a]; 1003).
Spain, J.P., Mugglin, Rose and Lahtinen, JJ., concur. Ordered that the orders and amended order are reversed, on the law, with costs, plaintiffs’ motion denied, defendants’ motion granted and complaint dismissed.